Exhibit 10.1

TERMINATION AGREEMENT

This Termination Agreement (this “Termination Agreement”) is entered into
effective January 1, 2009 (the “Effective Date”), by and among Nationwide Mutual
Insurance Company, an Ohio mutual insurance company (“Nationwide”), Nationwide
Corporation, an Ohio corporation (“NWC”), and Nationwide Financial Services,
Inc., a Delaware corporation (“NFS”) (collectively, the “Parties”).

RECITALS

A. The Parties entered into that certain Intercompany Agreement dated March 10,
1997, as amended (the “Intercompany Agreement”), in relationship to the issuance
of shares of common stock of NFS to the general public.

B. The Parties and NWM Merger Sub, Inc., a Delaware corporation wholly-owned by
NWC (“Merger Sub”), have entered into that certain Agreement and Plan of Merger
dated August 6, 2008 (the “Merger Agreement”) pursuant to which (i) Merger Sub
will merge with and into NFS (the “Merger”) and (ii) as a result of such merger,
NWC will become the owner of all of the issued and outstanding shares of capital
stock of NFS.

C. As a result of the Merger, neither Nationwide nor NWC need the protections
set forth in the Intercompany Agreement and, as a result, the Parties desire to
terminate the Intercompany Agreement effective as of the Closing (as such term
is defined in the Merger Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1. Subject to Section 2 below, the Intercompany Agreement shall, effective upon
the Closing and without any further action required on the part of any Party, be
terminated in its entirety and be of no further force and effect.
Notwithstanding any provision in the Intercompany Agreement to the contrary,
upon termination of the Intercompany Agreement pursuant hereto, all further
obligations of the Parties will terminate without further liability of any Party
to another.

2. This Termination Agreement shall be effective as of the Closing Date (as such
term is defined in the Merger Agreement) and shall be of no force or effect if
the Closing does not occur.

3. This Termination Agreement shall be governed by and construed under the laws
of the State of Ohio, without reference to conflict of laws provisions thereof.

4. This Termination Agreement constitutes the full and entire understanding and
agreement among the Parties with regard to the subject matter hereof.



--------------------------------------------------------------------------------

5. This Termination Agreement shall be binding upon and inure to the benefit of
the Parties and their respective legal representatives, successors and assigns.

6. This Termination Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement on the
day and year first above written.

 

NATIONWIDE MUTUAL INSURANCE COMPANY By:  

/s/    Harry H. Hallowell

  Harry H. Hallowell   Senior Vice President and Treasurer NATIONWIDE
CORPORATION By:  

/s/    Harry H. Hallowell

  Harry H. Hallowell   Senior Vice President and Treasurer NATIONWIDE FINANCIAL
SERVICES, INC. By:  

/s/    Timothy G. Frommeyer

  Timothy G. Frommeyer   Senior Vice President – Chief Financial Officer

 

-2-